Electronically Filed
                                                         Supreme Court
                                                         SCPW-XX-XXXXXXX
                                                         18-JAN-2019
                                                         11:51 AM



                          SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I

                    GALINA OGEONE, Petitioner,

                                  vs.

  THE HONORABLE DEAN OCHIAI, Judge of the Circuit Court of the
       First Circuit, State of Hawai#i, Respondent Judge,

                                  and

                  DENTIST LESLIE AU, Respondent.


                       ORIGINAL PROCEEDING
    (CAAP-XX-XXXXXXX; CAAP-XX-XXXXXXX; CIV. NO. 18-1-000076)

          ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioner Galina Ogeone’s

petition for writ of mandamus, filed on January 7, 2019, the

documents submitted in support thereof, and the record, it

appears that petitioner fails to demonstrate that she has a clear

and indisputable right to the requested relief or that she lacks

alternative means to seek relief.       Petitioner is not entitled to

the requested writ of mandamus.    See Kema v. Gaddis, 91 Hawai#i

200, 204-05, 982 P.2d 334, 338-39 (1999) (a writ of mandamus is

an extraordinary remedy that will not issue unless the petitioner

demonstrates a clear and indisputable right to relief and a lack
of alternative means to redress adequately the alleged wrong or

obtain the requested action).   Accordingly,

          IT IS HEREBY ORDERED that the petition for writ of

mandamus is denied.

          DATED: Honolulu, Hawai#i, January 18, 2019.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack
                                /s/ Michael D. Wilson




                                  2